United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                December 30, 2004

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 04-10727
                        Summary Calendar


                        VIRTIS L. GIBSON,

                                             Plaintiff-Appellant,

                             versus

    FEDERAL BUREAU OF PRISONS; RONALD G. THOMPSON, South Central
  Regional Office Director (official and Individual Capacities);
JESSIE JONES, JR., South Central Regional Office Drug and Alcohol
  Program Coordinator (Official and Individual Capacities); RALPH
       J. PAYNE, Warden Federal Correction Institute Big Spring
  (Official and Individual Capacities); JACKIE GREGGS, Associate
    Warden Federal Correction Institute (Official and Individual
  Capacities); ERNESTO RENTAS, Sunrise Unit Manager (Official and
      Individual Capacities); MARIE DOUGLAS, Federal Correction
        Institute Chief of Psychology (Official and Individual
  Capacities); WILLIAM B. WOOD, Staff Psychologist (Official and
 Individual Capacities); H.V. PAYNE, Federal Correction Institute
   Drug and Alcohol Program Coordinator (Official and Individual
  Capacities); PHILLIP SHANKS, Case Manager Coordinator (Official
 and Individual Capacities); CATHY NEW, Casemanager (Official and
     Individual Capacities); F. HOBBS, Casemanager (Official and
   Individual Capacities); JOHN DOES, Bureau of Prison Employees
(Official and Individual Capacities); JANE DOES, Bureau of Prison
            Employees (Official and Individual Capacities),

                                            Defendants-Appellees.



          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 1:04-CV-94


Before JONES, BARKSDALE, and PRADO, Circuit Judges:
PER CURIAM:*

            Virtis L. Gibson appeals the district court’s dismissal

of his civil rights action filed pursuant to Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),

alleging that the Bureau of Prisons (BOP) and BOP officers denied

his right to participate in a BOP drug treatment program.                       The

district court dismissed Gibson’s claims against the BOP and BOP

officers in their official capacities as barred by the doctrine of

sovereign immunity; the district court dismissed Gibson’s claims

against BOP officers in their individual capacities as frivolous

and   for    failure   to   state    a       claim   pursuant   to   28    U.S.C.

§ 1915(e)(2)(B).

            Gibson first argues that the district court erred in

dismissing     his   complaint   without        giving   him    notice    and    an

opportunity to amend it.            A district court need not give a

42 U.S.C. § 1983 plaintiff notice or opportunity to amend her

complaint before it is dismissed pursuant to 28 U.S.C. § 1915.

Graves v. Hampton, 1 F.3d 315, 318 n.12 (5th Cir. 1993), abrogated

on other grounds, Arvie v. Broussard, 42 F.3d 249, 250 (5th Cir.

1994); see also Christiansen v. Clarke, 147 F.3d 655, 658 (8th Cir.

1998) (upholding the sua sponte dismissal of an in forma pauperis

prisoner’s 42 U.S.C. § 1983 complaint for failure to state a



      *
             Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                         2
claim).      Therefore, Gibson was not entitled to notice and an

opportunity to amend his complaint before the dismissal of his

complaint.

            Gibson argues that the district court erred in dismissing

his claims against the BOP and its officials in their official

capacity as barred by the doctrine of sovereign immunity.         Gibson

may bring a Bivens action against individual officers for a alleged

constitutional violation, but he may not bring an action against

the United States, the BOP, or BOP officers in their official

capacities as such claims are barred by the doctrine of sovereign

immunity. See Correctional Services Corp. v. Malesko, 534 U.S. 61,

71-72 (2001); see also Hafer v. Melo, 502 U.S. 21, 25 (1991)

(claims against employees in official capacities are considered a

suit against the government entity).

            Gibson also argues that the district court erred in

dismissing his claims against BOP officers in their individual

capacities as barred by the doctrine of sovereign immunity.            The

record reflects that the district court dismissed his claims

against BOP officers in their individual capacities as frivolous

and for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(i)

and (ii).    Therefore, this claim lacks merit.

            Gibson   argues   that   the   district   court   abused   its

discretion in dismissing his claims against the BOP officers in

their individual capacities.         He argues the BOP violated his

constitutional rights, 18 U.S.C. § 3621, and federal regulations in

                                     3
refusing to accept him into the BOP residential drug treatment

program.    Gibson does not have a protected liberty interest in his

eligibility for the drug treatment program.              See Moody v. Doggett,

429 U.S. 78, 88 n.9 (1976)(Prisoner classification and eligibility

for rehabilitation programs are not subject to “due process”

protections); Bulger v. United States Bureau of Prisons, 65 F.3d

48, 49 (5th Cir. 1995)(same).             Because BOP officials have full

discretion      to    determine    prisoners’    eligibility     for     the   drug

treatment program under 18 U.S.C. § 3621(e)(2)(B), Gibson has not

shown that BOP officials violated the statute in denying his

request to participate in the program.                 A violation of a prison

regulation without more does not state a constitutional violation.

See   Edwards    v.    Johnson,    209   F.3d   772,    779   (5th   Cir.    2000).

Further, the sentencing judge’s recommendation that Gibson be

allowed to participate in the program was not binding on BOP

officers.    See, e.g., United States v. De La Pena-Juarez, 214 F.3d

594, 601 (5th Cir. 2000).          Gibson has not shown that BOP officials

violated the Privacy Act.          See 5 U.S.C. § 552a.

            Gibson’s      appeal    is   without    arguable     merit      and   is

DISMISSED as frivolous.           See 5TH CIR. R. 42.2; Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983).            The district court’s dismissal

of Gibson’s complaint under § 1915(e)(2)(B)(i), (ii), and (iii),

and the dismissal of the instant appeal as frivolous both count as

strikes under 28 U.S.C. § 1915(g).                 See Adepegba v. Hammons,

103 F.3d 383, 385-87 (5th Cir. 1996).            Gibson is cautioned that if

                                         4
he accumulates three “strikes” under 28 U.S.C. § 1915(g), he will

not be allowed to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.         28

U.S.C. § 1915(g).    Gibson’s motion for appointment of counsel is

DENIED.

          APPEAL    DISMISSED;   MOTION   FOR   APPOINTMENT   OF   COUNSEL

DENIED; SANCTION WARNING ISSUED.




                                   5